Name: Commission Regulation (EEC) No 2879/89 of 26 September 1989 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/ 12 Official Journal of the European Communities 27. 9 . 89 COMMISSION REGULATION (EEC) No 2879/89 of 26 September 1989 fixing the import levies on frozen sheepmeat and goatmeat quotations and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 15/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goatmeat were fixed by Commission Regulation (EEC) No 4025/88 (3), as last amended by Regulation (EEC) No 2590/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4025/88 to the Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission O 'OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 36. 4) OJ No L 250, 26. 8 . 1989, p. 7. 3) OJ No L 355, 23 . 12. 1988, p. 16. 27. 9 . 89 Official Journal of the European Communities No L 277/13 ANNEX to the Commission Regulation of 26 September 1989 fixing the import levies on frozen sheepmeat and goatmeat (1) (ECU/100 kg) CN code Week No 40 from 2 to 8 October 1989 Week No 41 from 9 to 15 October 1989 Week No 42 from 16 to 22 October 1989 Week No 43 from 23 to 29 October 1989 Week No 44 from 30 October to 5 November 1989 0204 30 00 137,183 137,408 137,775 139,260 141,488 0204 41 00 137,183 137,408 137,775 139,260 141,488 02044210 96,028 96,186 96,443 97,482 99,042 020442 30 150,901 151,149 151,553 153,186 155,637 0204 42 50 178,338 178,630 179,108 181,038 183,934 0204 42 90 178,338 178,630 179,108 181,038 183,934 0204 43 00 249,673 250,083 250,751 253,453 257,508 0204 50 51 137,183 137,408 137,775 139,260 141,488 0204 50 53 96,028 96,186 96,443 97,482 99,042 0204 50 55 150,901 151,149 151,553 153,186 155,637 0204 50 59 178,338 178,630 179,108 181,038 183,934 0204 50 71 178,338 178,630 179,108 181,038 183,934 0204 50 79 249,673 250,083 250,751 253,453 257,508 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.